Citation Nr: 1418233	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  05-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the pelvis, status post bilateral hip replacements, to include avascular necrosis.

2.  Entitlement to service connection for arthritis of the lumbar spine.

3.  Entitlement to service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1963 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for arthritis of the pelvis and denied service connection for low back and right leg radicular disabilities.

The Veteran testified at a July 2007 hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record.  The presiding VLJ is no longer employed by the Board.  The Veteran was notified of this in January 2011 correspondence and offered the opportunity for a new hearing, but he did not respond.  Accordingly, it was presumed that he did not desire a new hearing.

In a November 2008 decision, the Board reopened the claim of service connection for arthritis of the pelvis, and remanded the underlying claim, as well as the claims of service connection for low back and right leg radicular disabilities to the Agency of Original Jurisdiction (AOJ) for additional development.  

In November 2009, the Board denied entitlement to service connection for all three claimed disabilities; the Veteran appealed the denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in December 2010, on the basis of a Joint Motion for Remand, vacated the Board's decision and remanded the matters for further appellate consideration.

The Board in turn remanded the claims to the AOJ in September 2011, for additional development consistent with the Court's findings.  When the case was returned to the Board in June 2012, it was determined that further development was required, and the Board therefore sought an outside medical opinion.  38 C.F.R. § 20.901(a).  The Veteran was notified of the resulting October 2013 opinion and January 2014 addendum in January 2014.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to secure full compliance with VA's duty to assist the Veteran in substantiating his claims.

Review of the VA examinations and opinions of record, to include the recent outside medical opinion, reveals that no examiner has clearly addressed the question of whether any currently diagnosed disability was aggravated by military service.  Remand is required to address this deficiency.

In order to avoid any further delays, VA examiners are notified of the following findings:  

As a paratrooper in service, the Veteran did sustain repeated traumas through hard landings during jumps.  The impacts would have affected his lower extremities (ankles and knees) as well as his hips and low back due to the established landing method employed by the United States military.  Paratroopers using the standard round canopy, as was used during the Veteran's service, were trained to land upright, legs firmly together, and then to collapse to the side and roll onto the hips and low back to distribute the not-inconsiderable force of landing over a larger area.

The Veteran did not sustain any documented, serious acute injuries to the hips or backs, though he does competently and credibly report repeated nagging pains, such as from the "pinched nerve" and recurrent low back pain he described at his examination on separation from service.

Also, the Veteran sustained a serious acute injury of his right hip and low back in June 1982, when falling off a truck at work.  Avascular necrosis of the right hip was diagnosed in July 1982; degenerative changes of the lumbar spine were diagnosed in 1991.  He underwent a right hip replacement in 1994 , and a left hip replacement in 1997.  Finally, treatment records reflect a long history of alcohol abuse, from after service to approximately 1998.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete updated VA treatment records from the medical center in West Palm Beach, Florida, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2012 to the present.

2.  Schedule the Veteran for VA spine examination; the claims folder must be reviewed in conjunction with the examinations.  A copy of this remand must be provided, with its established facts for review by the examiner.  The examiner is required to acknowledge the above factual findings.

The examiner must then:

a) Identify all current disabilities of the lumbar spine; the presence of degenerative joint and disc diseases, and radiculopathy of the right lower extremity, must be specifically addressed, and;

b) For each identified condition, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) caused or aggravated (worsened beyond the natural progression) by military service.  Did service in any way contribute to the development or severity of any lumbar spine condition?

The examiner must specifically address the impact of established traumas to the low back as a paratrooper, the in-service reports of recurrent low back pain, and post-service lay reports of ongoing low back pain from soon after service, as well as the established 1982 low back injury.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
3.  Schedule the Veteran for VA joints examination; the claims folder must be reviewed in conjunction with the examinations, and a copy of this remand must be provided.  The examiner is required to acknowledge the above factual findings.

The examiner must then opine as whether diagnosed conditions of arthritis of the pelvis, to include arthritis and avascular necrosis of the right hips, at least as likely as not (50 percent probability or greater) caused or aggravated (worsened beyond the natural progression) by military service.  Did service in any way contribute to the development or severity of the pelvic/hip conditions?

The examiner must specifically address the impact of established traumas to the hips as a paratrooper, the history of alcohol abuse from at least 1969 to 1998, and the established 1982 work-related injury.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



